[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                            FEBRUARY 26, 2008
                                No. 07-12919                THOMAS K. KAHN
                            Non-Argument Calendar                CLERK
                          ________________________

                      D. C. Docket No. 05-20248-CR-PCH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ABRAHAM DANIEL,
a.k.a. Daniel Abraham,

                                                           Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 26, 2008)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Abraham Daniel appeals his four-month sentence imposed for violating his
supervised release by failing to report to a probation office within 72 hours of his

release from the custody of the Bureau of Prisons. Although he admits that he did

not report to a probation office, Daniel argues that the district court erred by

finding that he violated the terms of his supervised release because: (1) during his

original sentence hearing, he was not informed that he was being placed on

supervised release; and (2) the government did not carry its burden of proof

because it failed to present any evidence that he was provided with notice of the

terms of his supervised release.

       We review a district court’s revocation of supervised release only for an

abuse of discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994).

Under 18 U.S.C. § 3583(e), the district court may “revoke a term of supervised

release, and require the defendant to serve in prison all or part of the term of

supervised release authorized by statute . . . if the court . . . finds by a

preponderance of the evidence that the defendant violated a condition of [his]

supervised release.” 18 U.S.C. § 3583(e)(3). The preponderance standard “does

not relieve the sentencing court of the duty of exercising the critical fact-finding

function that has always been inherent in the sentencing process . . . .

Preponderance of the evidence is not a high standard of proof. It is not, however, a

toothless standard either.” United States v. Askew, 193 F.3d 1181, 1183 (11th Cir.



                                             2
1999) (internal citations and quotations omitted).

      When reviewing a probation revocation, which follows “essentially the

same” analysis as revocation proceedings relating to supervised release, see United

States v. Almand, 992 F.2d 316, 318 n.5 (11th Cir. 1993), “all that is required is

that the evidence reasonably satisfy the judge that the conduct of the probationer

has not been as good as required by the conditions of probation; evidence that

would establish guilt beyond a reasonable doubt is not required,” United States v.

Robinson, 893 F.2d 1244, 1245 (11th Cir. 1990) (internal citation omitted).

Importantly, “[a] district court’s findings of fact are binding on this court unless

clearly erroneous,” Almand, 992 F.2d at 318 (internal quotation omitted), and we

generally will not review its credibility determinations, United States v. Copeland,

20 F.3d 412, 413 (11th Cir. 1994).

      The district court did not abuse its discretion in revoking Daniel’s

supervised release. At the revocation hearing, Daniel admitted that he did not go to

the probation office within 72 hours of his release from custody, but he testified

that he did not recall being told to report to a probation officer or that he was being

sentenced to supervised release. The district court was free to make an adverse

credibility determination about Daniel’s failure to recall being notified of the terms

of his supervised release. See id. Moreover, there was sufficient evidence



                                           3
presented at the hearing, based on the minutes from Daniel’s sentence hearing, the

district court’s own knowledge of the sentencing procedures it used, and the

testimony by probation officer Lori Morales that Daniel had signed a form

instructing him that he had 72 hours after his release to report to the nearest

probation office, to establish by a preponderance of the evidence that Daniel

willfully failed to report to a probation office within 72 hours of his release from

custody.

      AFFIRMED.




                                           4